NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MAXON LOUIS,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D15-1507
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 23, 2016.

Appeal from the Circuit Court for
Polk County; Glenn T. Shelby, Judge.

Howard L. Dimmig, II, Public Defender,
and Judith Ellis, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General, for
Appellee.



CRENSHAW, Judge.

             Maxon Louis appeals his judgment and sentence for corruption by

threatening a public official and misuse of 911. We affirm the conviction without

comment, but reverse and remand to strike a special condition of Louis's probation.
              Louis was found guilty by jury of corruption by threatening a public official

and misuse of 911. The trial court sentenced him to a concurrent 180 days' jail for both

counts to be followed by three years' probation for the corruption charge. The trial court

also required Louis, as a special condition of probation, to obtain a GED within two

years of probation.

              While Louis's direct appeal was pending, he filed a Florida Rule of

Criminal Procedure 3.800(b)(2) motion to correct sentencing error, arguing that the

special condition of probation was invalid since it had no relation to his crime. The trial

court filed an order to show cause, and in response the State conceded that the motion

should be granted. When the trial court failed to rule on the motion, this Court issued an

order stating that the time limit for judicial action had expired and the motion was

deemed denied.

              On appeal the State concedes, and we agree, that this court must strike

the special condition of Louis's probation requiring him to obtain a GED. A sentencing

court has broad discretion in imposing a special condition to probation, but the condition

"must be reasonably related to rehabilitation." Carty v. State, 79 So. 3d 239, 240 (Fla.

1st DCA 2012); see also Williams v. State, 182 So. 3d 912, 913 (Fla. 2d DCA 2016). A

special condition "is invalid if it (1) has no relationship to the crime of which the offender

was convicted, (2) relates to conduct which is not in itself criminal, and (3) requires or

forbids conduct which is not reasonably related to future criminality." Pulecio v. State,

160 So. 3d 556, 557 (Fla. 2d DCA 2015) (quoting Rodriguez v. State, 378 So. 2d 7, 9

(Fla. 2d DCA 1979)). The special condition imposed here meets all three factors.




                                             -2-
Accordingly, we conclude that the special condition requiring Louis to obtain a GED is

invalid, and we remand to the trial court with instructions to strike the condition.

              Affirmed in part, reversed in part, and remanded.



NORTHCUTT and LaROSE, JJ., Concur.




                                            -3-